VALIDITY AND SUPPORT AGREEMENT

To: KELTIC FINANCIAL PARTNERS II, LP (“Lender”)

Pursuant to a Loan and Security Agreement between Lender and CASTLE BRANDS INC.,
a corporation organized under the laws of the State of Florida (“CBI”) and
CASTLE BRANDS (USA) CORP. a corporation organized under the laws of the State of
Delaware (“CBUSA”) (individually and collectively, “Borrower”) (“Borrower”)
dated on or about the date hereof (the “Loan Agreement”), by one or more
revolving notes and/or term notes (the “Senior Notes”), and other documents,
instruments and agreements executed and/or delivered to Lender in connection
therewith (collectively, the “Loan Documents”), Lender is, and after the date of
this validity and support agreement (the “Agreement”) will be, extending credit
to Borrower. Capitalized terms used in this Agreement that are not defined
herein shall have the meanings given such terms in the Loan Documents.

The undersigned currently serves as the        and will actively participate in
the preparation of financial reports, Notices of Borrowing, Borrowing Base
Certificates, Compliance Certificates and other reports relating to Borrower’s
Receivables, Inventory, and other Collateral required to be delivered to Lender
pursuant to the Loan Document, and as Lender may otherwise require pursuant to
the Loan Documents (collectively, the “Borrower Reports”). In order to induce
Lender to extend credit to Borrower pursuant to the Loan Documents, the
undersigned agrees with Lender as follows:

1. The undersigned, solely in his capacity as        of the Borrower, has read
the Loan Documents and is familiar with the terms and conditions thereof to the
extent necessary for the execution and delivery of this Agreement.

2. At the time when made, the representations of Borrower in the Loan Documents
are, to the knowledge of the undersigned as        of the Borrower, true,
correct, and complete in all Material respects, and do not contain any Material
misstatement of fact or omit to state any Material facts necessary to make the
statements or information contained therein not misleading (except to the extent
that such representations expressly relate to an earlier date).

3. The undersigned will, as part of his duties as the        of Borrower,
supervise the actions of the employees of Borrower for whom the undersigned is
responsible, in compiling and reporting data to Lender as will be contained in
the Borrower Reports, and the undersigned will, in good faith, as part of such
duties undertake to verify at such times that the Borrower Reports are
submitted, that all information reported to Lender in the Borrower Reports is
true, accurate and complete in all Material respects. The undersigned’s
signature on any Borrower Report shall serve as the undersigned’s confirmation
as        of the Borrower to Lender that all information contained in such
Borrower Report is true, accurate and complete in all Material respects.

4. The undersigned shall use commercially reasonable efforts to promptly notify
Lender upon the undersigned’s obtaining actual knowledge (a) of any facts or
circumstances indicating that any representation of Borrower made to Lender
pursuant to any Loan Document is or was untrue in any Material respect or that
would cause such representation to be untrue in any Material respect, or
(b) that Borrower has not complied with any Material covenant of Borrower to
Lender contained in any Loan Document, or (c) that any information furnished to
Lender in any Borrower Report is inaccurate or incomplete in any Material
respect.

5. The undersigned shall indemnify and hold Lender harmless from and against any
loss or liability Lender actually suffers that is directly attributable to the
undersigned’s failure to notify Lender as required by paragraph 4 herein.
Additionally, the undersigned agrees that in the event of the undersigned’s
failure to notify Lender as required by paragraph 4 herein, the undersigned
shall, in addition to being subject to Lender’s other rights and remedies set
forth herein, be obligated to repay to Lender in full upon demand by Lender any
benefit received by the undersigned (e.g., the proceeds of any action by
Borrower in violation of the Loan Documents, or acceptance of any prohibited
dividend or distribution payment from Borrower), other than the salary, other
benefits, reimbursement of expenses and indemnification to which the undersigned
is entitled pursuant to the terms of the undersigned’s employment with Borrower.

6. In the event that Lender shall declare an Event of Default under the Loan
Documents and thereafter commence to liquidate and realize upon the Collateral,
then, upon notice in writing to the undersigned (the “Lender Notice”), the
undersigned will exercise commercially reasonable efforts in an appropriate
manner and in accordance with applicable law to assist Lender and/or its agents
in disposing of the Collateral. To this effect, if Borrower has ceased
operations and if requested by Lender in the Lender Notice, the undersigned
will, at Lender’s option and direction, act as Lender’s agent in the
undersigned’s present capacity as        of the Borrower for a period, in
Lender’s discretion, of up to three (3) months from the date of such Lender
Notice. Such service will be on a full-time basis and shall be at a level of
compensation and other benefits equal to that in effect for the undersigned on
the date of such declaration of Event of Default. Lender shall have the right,
in Lender’s sole discretion, to terminate the engagement of the undersigned as
Lender’s agent at any time during such term and Lender agrees to indemnify the
undersigned as an agent of the Lender for any losses or liabilities incurred by
the undersigned during such engagement. Lender may make Loans or Advances under
the Loan Documents to pay such compensation, which loans or advances shall
constitute Obligations thereunder and be secured by the Collateral. The
undersigned’s compensation described above shall be an obligation of Borrower
and Borrower hereby agrees to indemnify Lender for all amounts that Lender shall
pay to the undersigned under this paragraph 6.

7. The representations, covenants and obligations of the undersigned to Lender
under this Agreement shall terminate with respect to Advances and Loans made
after the date of the undersigned’s termination (whether voluntary or not) as
       of Borrower; provided, however, the undersigned acknowledges and agrees
that following such termination, the undersigned shall remain liable to Lender
to the extent provided for herein in connection with any breach of a
representation, and/or any failure to comply with or satisfy any covenant or
obligation, by the undersigned hereunder prior to such termination. This
Agreement, and all duties, obligations and liabilities of the undersigned
hereunder shall terminate on the date on which all Obligations have been finally
and indefeasibly paid to Lender in full; provided, however, this Agreement shall
be reinstated if at any time any prepayment, payment or other value received by
Lender from any source, or any part thereof, of any of the Obligations is
rescinded or is otherwise required to be restored or returned by Lender by
reason of (i) any judgment, decree or order of any court or administrative body
having competent jurisdiction, (ii) any settlement or compromise of any such
claim, or (iii) otherwise, all as though such prepayment, payment or value had
not been delivered to Lender, notwithstanding any termination hereof or the
cancellation of any note or other agreement evidencing any of the Obligations.
Notwithstanding the above, in the event the undersigned and Borrower agree to
engage the Durkin Group, LLC or any other qualified auditing service provider
(“Auditor”) acceptable to Lender in its reasonable discretion, at Borrower’s
cost and expense, to review the Borrower Reports and the Auditor provides a
favorable review of the Borrower Reports, then in such case Lender shall have no
cause of action or right of indemnification against the undersigned under this
Agreement up to and including the date of the Auditor’s review as set forth
herein.

8. General Provisions.

a. This Agreement has been delivered, shall be deemed to have been made in, and
shall be construed pursuant to, the internal laws of the State of New York
without regard to the principles of conflicts of laws.

b. This Agreement shall be binding upon the undersigned and his heirs,
executors, successors and assigns, and shall inure to Lender’s benefit and to
the benefit of Lender’s successors and assigns. Neither this Agreement nor any
portion hereof may be assigned by the undersigned, and any such attempted
assignment shall be void and of no effect.

c. No delay on Lender’s part in exercising any rights hereunder, or taking any
action to collect or enforce any Obligation of Borrower, either as against
Borrower or any other Person primarily or secondarily liable with Borrower,
shall operate as a waiver of any such right or in any manner prejudice Lender’s
rights against the undersigned. No waiver of any of Lender’s rights hereunder
and no modification or amendment to this Agreement shall be deemed to be made by
Lender unless the same shall be in writing, duly signed on Lender’s behalf by a
duly authorized officer and by the undersigned, and each such waiver, if any,
shall apply only with respect to the specific instance involved, and shall in no
way impair Lender’s rights or the undersigned’s obligations to Lender in any
other respect at any other time.

d. THE UNDERSIGNED HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY LITIGATION
OR PROCEEDING RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. THE UNDERSIGNED
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE SUPREME COURT IN ANY COUNTY AND
OF THE FEDERAL DISTRICT COURTS OF THE STATE OF NEW YORK AND HEREBY AGREES THAT
NO DEFENSE OF FORUM NON CONVENIENS SHALL BE RAISED IN ANY ACTION BROUGHT IN SUCH
COURT.

e. The undersigned hereby waives notice of acceptance of the granting of
security interests to Lender in Borrower’s Receivables, Inventory or any other
Collateral, and other assets and the granting or extension of loans and advances
by Lender to Borrower, and also waives notice of default, non-payment, partial
payment, presentment, demand, protest and all other notices to which the
undersigned might otherwise be entitled.

f. This Agreement shall not be construed to be a guaranty of the collectability
of any Collateral or of the Obligations.

g. This Agreement shall continue to be effective following any amendment,
modification, restatement or other change to any of the Loan Documents, and if
any Obligations of Borrower is also guaranteed by any other Person by guaranty
of payment and performance, validity guaranty or by endorsement of any note of
Borrower or otherwise, the release by Lender of any such other guarantor, or
settlement with such other Person, or the revocation or impairment of any other
such Person, shall not operate to prejudice Lender’s rights against the
undersigned.

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed the
day and year first written above.

KELTIC FINANCIAL PARTNERS II, LP

By Keltic Financial Services, LLC, its general partner

     
Name:

By:
Title:       


Name:

Title:

ACKNOWLEDGED AND AGREED:

CASTLE BRANDS, INC.

By:
Name:
Title:


CASTLE BRANDS (USA) CORP.

By:
Name:
Title:


